In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, entered June 21, 1978, as denied discovery and inspection of certain documents demanded pursuant to CPLR 3120 (subd [a]). Order modified by adding thereto a provision granting disclosure of the "daily record books” maintained by Tony Colao from January, 1974 through January, 1976, to the extent that they are presently in existence, as well as any employees’ reports relating to sledding accidents at Croton Gorge Park since February 27, 1964, which reports are not *809included in such daily records. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Defendant’s time to comply with the notice for discovery and inspection, to the extent applicable, is extended until 20 days after service upon it of a copy of the order to be entered hereon, together with notice of entry thereof. The first two numbered paragraphs in plaintiffs’ notice for discovery and inspection fail to specify with reasonable particularity items which are material and necessary for the preparation of their case (see Stout v General Motors Corp., 38 AD2d 583). However, the record books sought now for the first time in Item No. 4 may contain the only business records in existence of work done by county employees to erect warning signs in the area of the accident. Accordingly, "plaintiffs should be permitted to inspect and copy these records. In addition, any employees’ reports relating to sledding accidents at Croton Gorge Park since February 27, 1964 which are not included in these daily records come within the order of the Supreme Court, Westchester County, dated March 10, 1977. Consequently, if they have not already been made available to plaintiffs’ counsel, they should be disclosed in view of the liberal disclosure policy in effect in this State (see Allen v Crowell-Collier Pub. Co., 21 NY2d 403). Hopkins, J. P., Martuscello, Latham and Cohalan, JJ., concur.